Filed 2/16/22 P. v. Robles CA2/3
Opinion on remand from Supreme Court

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(b).
 This opinion has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                    DIVISION THREE


 THE PEOPLE,                                                B308432

          Plaintiff and Respondent,                         Los Angeles County
                                                            Super. Ct. No. BA390804
          v.

 ARMANDO ROBLES, JR.,

          Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, James R. Dabney. Reversed and remanded
with directions.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Matthew Rodriguez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Idan Ivri and Eric J. Kohm,
Deputy Attorneys General, for Plaintiff and Respondent.
            _______________________________________
                           INTRODUCTION
       Armando Robles, Jr. (Robles) was convicted of two counts of
attempted murder and one count of shooting at an occupied
vehicle. After Senate Bill No. 1437 (S.B. 1437) was enacted
(Stats. 2018, ch. 1015), Robles filed a petition for resentencing of
his attempted murder convictions under Penal Code1 section
1170.95. We affirmed the trial court’s order denying Robles’s
petition because, at the time, attempted murder wasn’t listed as
an offense eligible for resentencing under section 1170.95. (People
v. Robles (June 29, 2021, B308432) [nonpub. opn.].) After we
issued our original opinion, the California Legislature enacted
Senate Bill No. 775 (2021–2022 Reg. Sess.) (S.B. 775), making
attempted murder an offense eligible for resentencing under
section 1170.95. The California Supreme Court granted Robles’s
petition for review and ordered us to reconsider his appeal in
light of S.B. 775. We now reverse the order denying Robles’s
resentencing petition and remand the matter with directions for
the court to appoint counsel to represent Robles and to reconsider
his petition under the newly amended section 1170.95.
                            BACKGROUND

       A jury convicted Robles and a codefendant of two counts
each of willful, deliberate, and premeditated attempted murder
(§§ 664, 187, subd. (a)) and one count each of shooting at an
occupied vehicle (§ 246). The jury also found true that Robles and
the codefendant committed the crimes for the benefit of a street
gang and, as to Robles, that a principal personally used a
firearm. The court sentenced Robles to a total term of 63 years to
life in prison.



1   All undesignated statutory references are to the Penal Code.




                                     2
       In June 2020, Robles filed a petition for resentencing under
section 1170.95. Among other things, Robles alleged that he was
convicted of first or second degree murder under the felony
murder rule or the natural and probable consequences doctrine
and that he couldn’t now be convicted of first or second degree
murder due to recent changes to sections 188 and 189 following
the enactment of S.B. 1437. Robles did not state in his petition
that he was convicted of attempted murder. Robles asked the
court to appoint counsel to represent him.
       The court denied the petition without appointing counsel to
represent Robles or requesting briefing from Robles or the
People. The court found Robles was ineligible for relief because
he was convicted of attempted murder, which at the time wasn’t
listed as an offense eligible for resentencing under section
1170.95.
       Robles appealed.

                           DISCUSSION

        S.B. 1437, which took effect on January 1, 2019, changed
the law of murder to ensure a “person’s culpability for murder [is]
premised upon that person’s own actions and subjective mens
rea.” (Stats. 2018, ch. 1015, § 1, subd. (g).) The legislation limited
accomplice liability for murder. Under prior California law, every
accomplice to an enumerated felony could be convicted of first
degree murder if a death occurred during the commission of that
felony—regardless of whether the accused killed or intended to
kill. (See People v. Dillon (1983) 34 Cal.3d 441, 462–472.)
Similarly, “a defendant who aided and abetted a crime, the
natural and probable consequence of which was murder, could be
convicted not only of the target crime but also of the resulting
murder”—regardless of whether he acted with malice
aforethought. (In re R.G. (2019) 35 Cal.App.5th 141, 144.)




                                  3
       Now, however, a person may be convicted of murder only if:
(1) he was the actual killer; or (2) with the intent to kill, he aided
and abetted the actual killer’s commission of murder; or (3) he
acted as a “major participant” in a felony listed in section
189 and acted with “reckless indifference to human life.” (§ 189,
subd. (e), as amended by Stats. 2018, ch. 1015, § 3; § 188, subd.
(a)(3), as amended by Stats. 2018, ch. 1015, § 2.)
       S.B. 1437 also abolished second degree felony murder.
(Stats. 2018, ch. 1015, § 2, amending § 188, subd. (e)(3).) Thus,
the felony murder doctrine now applies only to those felonies
listed in section 189, subdivision (a), and to accomplices who meet
the requirements in section 189, subdivision (e).
       In addition to changing the law of murder prospectively,
S.B. 1437 gave people who had been convicted of murder under
one of the now-invalid theories the opportunity to petition for
resentencing under section 1170.95. (Stats. 2018, ch. 1015, § 4.)
Effective January 1, 2022, S.B. 775 amended section 1170.95 to
provide, among other things, that a person convicted of
attempted murder under a natural and probable consequences
theory may also be eligible for resentencing relief. (§ 1170.95,
subd. (a).)
       The People did not file a supplemental brief after the
California Supreme Court transferred the cause back to us for
reconsideration in light of S.B. 775. In his supplemental brief,
Robles asks us to reverse the order and direct the trial court to
appoint counsel and reconsider the petition under S.B. 775.
       In light of the trial court’s summary denial of Robles’s
petition on the grounds Robles was not convicted of murder,
remand is appropriate to allow the court the opportunity to
conduct further proceedings under section 1170.95, subdivision
(c), and if necessary, under subdivision (d). On remand, Robles,
with the assistance of appointed counsel (People v. Lewis (2021)




                                  4
11 Cal.5th 952, 970), and the People shall be entitled to file their
respective briefs. “After the parties have had an opportunity to
submit briefings, the court shall hold a hearing to determine
whether the petitioner has made a prima facie case for relief. If
the petitioner makes a prima facie showing that the petitioner is
entitled to relief, the court shall issue an order to show cause. If
the court declines to make an order to show cause, it shall
provide a statement fully setting forth its reasons for doing so.”
(§ 1170.95, subd. (c).) In the event the court issues an order to
show cause, the court shall conduct further proceedings in
accordance with section 1170.95, subdivision (d), as amended.




                                  5
                            DISPOSITION
      The order denying Robles’s section 1170.95 petition is
reversed, and the matter is remanded to the trial court with
directions to appoint counsel to represent Robles and to conduct
proceedings consistent with this opinion.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               LAVIN, Acting P. J.

WE CONCUR:




      EGERTON, J.




      LIPNER, J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                    6